Citation Nr: 0218739	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  96-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for Raynaud's disease.  

(The issues of evaluation of dysthymia with major 
depression, and entitlement to a total disability 
evaluation based on individual unemployability will be the 
subjects of a later decision.)  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1975 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The case 
was previously before the Board in November 1998, when it 
was remanded for further development.  The requested 
development has been completed.  The Board now proceeds 
with its review of the appeal.  

The Board is undertaking additional development on the 
issues of entitlement to increased evaluation for 
dysthymic disorder with major depression and entitlement 
to a total disability rating based in individual 
unemployability pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran does not have Raynaud's disease as the 
result of disease or injury during his active service.  

2.  Raynaud's disease was not manifested within the first 
year after service.  


CONCLUSION OF LAW

Raynaud's disease was not incurred in or aggravated by 
active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act 
and regulations.  The RO provided the veteran with the 
pertinent evidentiary development, which was subsequently 
codified by VCAA and implementing regulations.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed 
its duties under VCAA and implementing regulations.  
Further, VA has completed the development of this case 
under all applicable law, regulations and VA procedural 
guidance.  See also 38 C.F.R. § 3.103 (2002).  Therefore, 
it would not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as the letter of June 
2002, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided 
by the claimant.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the veteran nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  

Service connection for Raynaud's disease.  Raynaud's 
disease is "a vascular disorder marked by recurrent spasm 
of the capillaries and especially those of the fingers and 
toes upon exposure to cold, characterized by pallor, 
cyanosis and redness in succession, usually accompanied by 
pain, and in severe cases progressing to local gangrene."  
WEBSTER'S MEDICAL DESK DICTIONARY at 604.  The terms 
"Raynaud's phenomenon" or "Raynaud's syndrome" are used to 
describe "the symptoms associated with Raynaud's disease."  
Id.  Watson v. Brown, 4 Vet. App. 309, 310 (1993).  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Cardiovascular disease may be presumed to have been 
incurred during active military service if it is manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  In this case, 
there is no competent medical evidence documenting 
manifestations of Raynaud's disease during the year after 
the veteran completed his active service.   

Service medical records reflect that the veteran was seen 
to have redness and edema in several small red areas in 
January 1984.  The diagnosis was urticarial reaction.  In 
May 1984, he had a rash on the right arm and back of the 
legs which was diagnosed as contact dermatitis.  In August 
1985, the veteran gave a history that starting that 
winter, his fingers were turning white, red and blue 
without pain.  On examination, his hands and skin were 
normal.  The assessment was that the history was 
consistent with Raynaud's phenomenon.  In September 1985, 
there was a follow-up for Raynaud's phenomenon.  Measures 
such as gloves and footwear were recommended.  Service 
medical records do not contain any actual observations of 
Raynaud's phenomenon or diagnosis of Raynaud's disease.  

At a November 1994 VA examination, the veteran stated that 
he developed Raynaud's phenomenon many years ago with 
exposure to the cold in a smoking area.  He reported 
periodic recurrence of symptoms upon exposure of his 
extremities to the cold.  No pertinent skin abnormalities 
were present.  The diagnosis was Raynaud's phenomenon, by 
history, presently inactive.  

VA clinical notes from January 1995 to December 1996 do 
not document changes in skin color or other symptoms of 
Raynaud's phenomenon.  

On the January 1997 VA examination, the veteran stated 
that, since 1983, he noticed that, when exposed to cold, 
his hands and feet would go pale and blanch and sometimes 
turn black and blue.  Occasionally, his fingers, palms, 
nose and toes were affected.  It also reportedly occurred 
when he was under stress.  Examination of the extremities 
showed no clubbing, cyanosis or pedal edema.  The pulses 
in the arms and legs were within normal limits.  The 
diagnosis was Raynaud's syndrome.  

At a February 1999 VA examination, the veteran reported 
that beginning in 1984, he began noting difficulty when 
exposed to cold, with blanching of his fingers and toes, 
and sometimes his buttocks, with associated numbness.  He 
was told this was probably Raynaud's phenomenon and was 
told to protect himself against cold.  He stated that he 
had come to Florida because of the warm weather and his 
symptoms were generally better.  The veteran's extremities 
were symmetrical, without edema.  Pedal pulses were 
adequate.  The diagnosis was Raynaud's phenomenon by 
history, no objective findings present on examination 
today, but apparently still present on exposure to cold.  

The veteran was examined again in August 2000.  He 
reported that when on watch at sea, in the cold, his 
fingers would turn white.  The tip of his nose and his 
buttocks would also turn white when exposed.  He stated 
that his circulation was better since moving to Florida, 
but in the winter, his hands would get numb and his 
fingers turn white.  He described a typical triphasic 
color response of Raynaud's phenomenon with whiteness and 
then blueness followed by redness on re-warming.  There 
was no tissue loss or scars.  His skin seemed warm and 
normal.  There were no skin or nail changes.  There was no 
synovitis, active joint disease, or residuals of joint 
disease.  The diagnosis was Raynaud's phenomenon, mild, 
not interfering with ordinary daily activities.  The 
doctor noted that the diagnosis was made on the basis of 
the veteran's description of a triphasic response to cold 
exposure.  According to the doctor, it has resulted in no 
disability and was quite common in the general population.  
The veteran did note that it seemed worse with stress and 
he had a long history of depression and treatment, which 
might magnify the symptoms somewhat. The doctor saw no 
evidence that he had any underlying collagen vascular 
disorder to be the underlying cause of the Raynaud's 
phenomenon.  

VA clinical notes from October 2000 to May 2002 do not 
diagnosis or document manifestations of Raynaud's disease.  

There are several diagnoses of Raynaud's phenomenon, based 
on the history provided by the veteran.  As the doctor 
pointed out in the August 2000 VA examination, this is a 
wide spread response to cold, which is common through out 
the general population.  The veteran is competent to 
report that on which he has personal knowledge, that is 
what comes to him through his senses.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1994).  Here, he contends 
that he developed Raynaud's disease during service.  As 
noted above, VA medical records show diagnoses of 
Raynaud's disease based on history provided by the 
veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has determined that the history that the veteran 
provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Moreover, the Board notes that the record does not contain 
a medical opinion relating Raynaud's disease to the 
veteran's service.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  As noted above, the veteran's own 
statements, in some cases, concerning non-medical 
indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  While the 
veteran has alleged that he developed Raynaud's disease 
during service, in the absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993). 

Service connection cannot be granted for such an anomaly.  
38 C.F.R. § 3.303 (2002).  Service connection can only be 
granted for disability resulting from disease or injury, 
incurred or aggravated, during active service.  In this 
case, the diagnosis was considered on the August 2000 VA 
examination and the physician specifically expressed the 
opinion that the disability was not currently shown by 
objective evidence.  

Thus, the preponderance of evidence establishes that the 
veteran does not have Raynaud's disease.  Consequently, 
the appeal for service connection must be denied.  


ORDER

Service connection for Raynaud's disease is denied.  




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

